Citation Nr: 1506672	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  04-00 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1952 to August 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision on behalf of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the issue on appeal for development in November 2006, June 2009, and December 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board finds additional action is required prior to appellate review.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The December 2011 remand instructions included a request that the Veteran be scheduled for a VA examination "with a medical doctor" due to conflicting etiology opinions provided by a physician's assistant in September 2010 and April 2011.  Although the Veteran was provided a VA examination in November 2014, the examination was performed by a nurse practitioner.  The Board also notes that the Veteran contends that his diabetes mellitus developed as a result of exposure to "DDT" during service in Korea and that he has provided information in support of his claim addressing a relationship between "DDT" and diabetes mellitus.  Therefore, further development is required in this case.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain all pertinent VA medical records not yet associated with the record.  

2.  Schedule the Veteran for a VA examination with a medical doctor to determine the etiology of diabetes mellitus.  The examiner should review the claims file and should note that review in the examination report.  The examiner should provide a complete rationale for the opinions provided.  Specifically the examiner should provide the following information: 

a)  Is it at least as likely as not (50 percent or greater probability) that diabetes mellitus was incurred during service or is the result of any event, injury, or disease, to include any "DDT" exposure, during service? 

b)  Is it at least as likely as not (50 percent or greater probability) that diabetes mellitus is due to or the result of service-connected PTSD? 

c)  Is it at least as likely as not (50 percent or greater probability) that diabetes mellitus has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected PTSD?

3.  Then, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

